DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11262811 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent 11262811 B2 teaches all the limitations in claim 1-10. See claim mapping below.
Instant Application
US patent 11262811 B2
1. A display apparatus comprising: a flexible circuit board comprising a plurality of first substrate pads arranged in a first direction and a plurality of second substrate pads arranged in the first direction, wherein the plurality of second substrate pads is spaced apart from the plurality of first substrate pads in a second direction crossing the first direction; a main circuit board connected to the flexible circuit board; and a display panel comprising a plurality of first display pads and a plurality of second display pads, wherein the plurality of first display pads is connected to the main circuit board through the flexible circuit board and each of the plurality of first display pads at least partially overlaps corresponding substrate pad of the plurality of first substrate pads, respectively, and each of the plurality of second display pads at least partially overlaps corresponding substrate pad of the plurality of second substrate pads, respectively, wherein widths of the plurality of first substrate pads and the plurality of second substrate pads in the first direction increase by an equivalent interval in a direction away from a central axis of the flexible circuit board along the first direction.
1. A display apparatus comprising: a flexible circuit board comprising a plurality of first substrate pads arranged in a first direction and a plurality of second substrate pads arranged in the first direction, wherein the plurality of second substrate pads is spaced apart from the plurality of first substrate pads in a second direction crossing the first direction, and each of the plurality of second substrate pads is disposed alternately to each of the plurality of first substrate pads; a main circuit board connected to the flexible circuit board; and a display panel comprising a plurality of first display pads and a plurality of second display pads, wherein the plurality of first display pads is connected to the main circuit board through the flexible circuit board and each of the plurality of first display pads at least partially overlaps corresponding substrate pad of the plurality of first substrate pads, respectively, and each of the plurality of second display pads at least partially overlaps corresponding substrate pad of the plurality of second substrate pads, respectively, wherein widths of the plurality of first substrate pads and the plurality of second substrate pads in the first direction increase by an equivalent interval in a direction away from a central axis of the flexible circuit board along the first direction, and wherein spaced distances between neighboring display pads of the plurality of first display pads in the first direction increase by an equivalent interval in the direction away from the central axis along the first direction, and spaced distances between neighboring display pads of the plurality of second display pads in the first direction increase by the equivalent interval in the direction away from the central axis along the first direction.
2. The display apparatus of claim 1, wherein spaced distances between neighboring display pads of the plurality of first display pads in the first direction increase by an equivalent interval in the direction away from the central axis along the first direction, and spaced distances between neighboring display pads of the plurality of second display pads in the first direction increase by the equivalent interval in the direction away from the central axis along the first direction.
see claim 1.
3. The display apparatus of claim 1, wherein in the first direction, width of an area in which each of the plurality of first display pads overlaps corresponding substrate pad of the plurality of first substrate pads decreases in the direction away from the central axis along the first direction, and wherein in the first direction, width of an area in which each of the plurality of second display pads overlaps corresponding second substrate pad of the plurality of second substrate pads decreases in the direction away from the central axis along the first direction.
2. The display apparatus of claim 1, wherein in the first direction, width of an area in which each of the plurality of first display pads overlaps corresponding substrate pad of the plurality of first substrate pads decreases in the direction away from the central axis along the first direction, and wherein in the first direction, width of an area in which each of the plurality of second display pads overlaps corresponding second substrate pad of the plurality of second substrate pads decreases in the direction away from the central axis along the first direction.
4. The display apparatus of claim 1, wherein spaced distances between neighboring substrate pads of the plurality of first substrate pads decrease in the direction away from the central axis along the first direction, and wherein spaced distances between neighboring substrate pads of the plurality of second substrate pads decrease in the direction away from the central axis along the first direction.
4. The display apparatus of claim 1, wherein spaced distances between neighboring substrate pads of the plurality of first substrate pads decrease in the direction away from the central axis along the first direction, and wherein spaced distances between neighboring substrate pads of the plurality of second substrate pads decrease in the direction away from the central axis along the first direction.
5. The display apparatus of claim 1, wherein each of the plurality of second substrate pads is disposed alternately to each of the plurality of first substrate pads, and in the first direction, widths of the plurality of first display pads and the plurality of second display pads are the same as each other.
5. The display apparatus of claim 1, wherein in the first direction, widths of the plurality of first display pads and the plurality of second display pads are the same as each othe
6. The display apparatus of claim 1, wherein in the first direction, differences between widths of neighboring substrate pads of the plurality of first substrate pads are the same as each other, and wherein in the first direction, differences between widths of neighboring substrate pads of the plurality of second substrate pads are the same as each other.
6. The display apparatus of claim 1, wherein in the first direction, differences between widths of neighboring substrate pads of the plurality of first substrate pads are the same as each other, and wherein in the first direction, differences between widths of neighboring substrate pads of the plurality of second substrate pads are the same as each other.
7. The display apparatus of claim 1, wherein each of the plurality of first display pads has a same width in the first direction, and wherein each of the plurality of second display pads has a same width in the first direction.
7. The display apparatus of claim 1, wherein each of the plurality of first display pads has a same width in the first direction, and wherein each of the plurality of second display pads has a same width in the first direction.
8. The display apparatus of claim 1, wherein the flexible circuit board comprises an insulation layer, a plurality of substrate signal lines disposed on the insulation layer, and a solder resist layer in which openings configured to expose a portion of the plurality of substrate signal lines are disposed, wherein each of the plurality of substrate signal lines is connected to corresponding substrate pad of the plurality of first substrate pads or corresponding substrate pad of the plurality of second substrate pads through corresponding openings.
8. The display apparatus of claim 1, wherein the flexible circuit board comprises an insulation layer, a plurality of substrate signal lines disposed on the insulation layer, and a solder resist layer in which openings configured to expose a portion of the plurality of substrate signal lines are disposed, wherein each of the plurality of substrate signal lines is connected to corresponding substrate pad of the plurality of first substrate pads or corresponding substrate pad of the plurality of second substrate pads through corresponding openings.
9. The display apparatus of claim 8, wherein a distance between a substrate signal line of the plurality of substrate signal lines and a display pad adjacent thereto decreases in the direction away from the central axis along the first direction.
9. The display apparatus of claim 8, wherein a distance between a substrate signal line of the plurality of substrate signal lines and a display pad adjacent thereto decreases in the direction away from the central axis along the first direction.
10. The display apparatus of claim 1, wherein each of the plurality of first substrate pads is connected to corresponding display pad of the plurality of first display pads by an anisotropic conductive film, and wherein each of the plurality of second substrate pads is connected to corresponding display pad of the plurality of second display pads by another anisotropic conductive film
10. The display apparatus of claim 1, wherein each of the plurality of first substrate pads is connected to corresponding display pad of the plurality of first display pads by an anisotropic conductive film, and wherein each of the plurality of second substrate pads is connected to corresponding display pad of the plurality of second display pads by another anisotropic conductive film


 
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Sano et al. (US 2003/0076308 A1) Wildes et al. (US 5951304) and Li et al. (US 2019/0198473 A1)
Sano discloses a touch panel device with electrodes.
Wildes discloses fan out configuration of pad electrodes
Li et al. discloses bump pads of a chip structure.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 
 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Yang et al. (US 2021/0125566 A1) in view of Chen et al. (US 9960132 B1 hereinafter Chen).

Regarding claim 1, Yang discloses a display apparatus comprising: a flexible circuit board (910;Fig.4) comprising a plurality of first substrate pads (1201) arranged in a first direction and a plurality of second substrate pads (1202) arranged in the first direction, wherein the plurality of second substrate pads is spaced apart from the plurality of first substrate pads in a second direction crossing the first direction (see 1201 and 1202); a main circuit board (20) connected to the flexible circuit board (910); and a display panel comprising a plurality of first display pads and a plurality of second display pads (see 200a which has first and second rows), wherein the plurality of first display pads is connected to the main circuit board through the flexible circuit board and each of the plurality of first display pads at least partially overlaps corresponding substrate pad of the plurality of first substrate pads (see Fig.4), respectively, and each of the plurality of second display pads at least partially overlaps corresponding substrate pad of the plurality of second substrate pads, respectively (200a overlaps with 910 first and second pads). 
Yang fails to specifically disclose wherein widths of the plurality of first substrate pads and the plurality of second substrate pads in the first direction increase by an equivalent interval in a direction away from a central axis of the flexible circuit board along the first direction.
  Chen discloses, in Fig.1, wherein widths of the plurality of first substrate pads (see first row of pads) and the plurality of second substrate pads (see second row of pads) in the first direction increase by an equivalent interval in a direction away from a central axis (pads with increase as going away from 30) of the flexible circuit board along the first direction (left right direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Chen to modify the first and seconds pads of Yang in order to ensure a bigger pad area for a stronger electrical contact.
Regarding claim 7, Yang discloses wherein each of the plurality of first display pads has a same width in the first direction, and wherein each of the plurality of second display pads has a same width in the first direction (see 200a and 1201 and 1202).

Claim (s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable  Yang in view of Chen as applied to claim 1 above, and further in view of Bae (US9974175 B2).
Regarding claim 8, Yang fails to specifically disclose wherein the flexible circuit board comprises an insulation layer, a plurality of substrate signal lines disposed on the insulation layer, and a solder resist layer in which openings configured to expose a portion of the plurality of substrate signal lines are disposed, wherein each of the plurality of substrate signal lines is connected to corresponding substrate pad of the plurality of first substrate pads or corresponding substrate pad of the plurality of second substrate pads through corresponding openings.
Bae discloses wherein the flexible circuit board (122;Fig.4C) comprises an insulation layer (120-IL) , a plurality of substrate signal lines (OPD-120)  disposed on the insulation layer, and a solder resist layer (120-SR) in which openings configured to expose a portion of the plurality of substrate signal lines are disposed, wherein each of the plurality of substrate signal lines is connected to corresponding substrate pad of the plurality of first substrate pads or corresponding substrate pad of the plurality of second substrate pads through corresponding openings (see Fig.4C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Bae to modify the first and seconds pads of Yang in order to prevent short circuiting of contact pads.

	
 

Allowable Subject Matter
Claims 2-6 and 9-10, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and double patenting rejection is overcome.
The following is an examiner's statement of reasons for allowance:
Regarding claim 2, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein spaced distances between neighboring display pads of the plurality of first display pads in the first direction increase by an equivalent interval in the direction away from the central axis along the first direction, and spaced distances between neighboring display pads of the plurality of second display pads in the first direction increase by the equivalent interval in the direction away from the central axis along the first direction   " in combination with the remaining limitations of the claim 1. 
Regarding claim 3, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein in the first direction, width of an area in which each of the plurality of first display pads overlaps corresponding substrate pad of the plurality of first substrate pads decreases in the direction away from the central axis along the first direction, and wherein in the first direction, width of an area in which each of the plurality of second display pads overlaps corresponding second substrate pad of the plurality of second substrate pads decreases in the direction away from the central axis along the first direction " in combination with the remaining limitations of the claim 1. 
 Regarding claim 4, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein spaced distances between neighboring substrate pads of the plurality of first substrate pads decrease in the direction away from the central axis along the first direction, and wherein spaced distances between neighboring substrate pads of the plurality of second substrate pads decrease in the direction away from the central axis along the first direction  " in combination with the remaining limitations of the claim 1. 


 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PETE T LEE/Primary Examiner, Art Unit 2848